DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Claims 1-15 have been canceled. Claims 16-23 are newly added and pending. Any objection or rejection not expressly repeated has been withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s arguments filed May 11, 2022 have been fully considered but they are not persuasive. Applicant states that the previous rejection of the claims is obviated by their cancellation. Applicant further makes the conclusory statement that the newly added claims are not obvious. The new rejection set forth below is necessitated by this amendment.
 
Priority
The instant application is a continuation of SN 16/455,458, filed June 27, 2019, which is a continuation of SN 15/966,238, filed April 30, 2018, which is a continuation of SN 14/945,977, filed November 19, 2015, which is a continuation of SN 14/291,804, filed May 30, 2014, which is a continuation of SN 13/342,421, filed January 3, 2012, which claims benefit to provisional application SN 61/430,027, filed January 5, 2011. However, upon review of this application, it is determined that the provisional application does not fully support all the instant claims. While the provisional application describes pharmaceutical compositions comprising the recited compound, per se, and administration thereof, the examiner finds no description of the compound in the form of a crystalline, anhydrous product. Therefore, claims 19 and 23 are accorded a priority date of January 3, 2012. Claims 16-18 and 20-22 supported by ‘027 and are accorded a priority date of January 5, 2011. 

Claim Rejections - 35 USC § 103
Claims 19 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over De Paul et al (US 2010/0016422) and Koike et al (US 2005/0287207) in view of Jonat et al (Drug Dev. Ind. Pharm., 2005).
De Paul teaches anhydrous, crystalline Form 1 and Form 2 of the sodium-glucose cotransporter inhibitor API in the recited compositions. See sections 3 and 5.2. The reference further suggests the preparation of the compounds in the form of pharmaceutical compositions, such as tablets, with the use of standard excipients. See sections 5.4 and 5.4.1. Further suggested is the use of the compounds for the treatment/prevention of various disorders, such as diabetes, and increasing/restoring insulin sensitivity. See section 5.3. The reference notes that the preparation of oral dosage formulations is well-known in the art but is silent regarding particular excipients.
Koike teaches the preparation of pharmaceutical compositions, in the form of tablets, granules, etc., comprising an excipient, such as microcrystalline cellulose, disintegrants, such as croscarmellose, and lubricants, such as magnesium stearate and talc. The reference further suggests the addition of other additives, such as silicon dioxide, including the brand name product Aerosil200®. See particularly paragraphs [0041]-[0053] and examples. The therapeutic agents in the compositions are those having utility for the treatment of diabetes. See paragraphs [0021]-[0028]. 
Jonat confirms that Aerosil200® products are colloidal silicon dioxide. See Table 1. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to prepare a solid dosage form, such as a tablet or granule, of the De Paul anhydrous crystalline drug with a reasonable expectation of success. The artisan would be motivated to make such a modification because it is expressly suggested in the art. De Paul suggested the use of any conventional pharmaceutical excipients. In the absence of unexpected results it would be obvious to include any of the other suggested excipients by Koike, such as comprising an excipient, such as microcrystalline cellulose, croscarmellose, magnesium stearate, talc, and silicon dioxide with a reasonable expectation of success. Applicant has not demonstrated criticality with any particular excipient or combination thereof.  

Claims 16, 19, 20 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al (US 2008/0113922) and Koike et al (US 2005/0287207) in view of Jonat et al (Drug Dev. Ind. Pharm., 2005).
Harrison teaches the preparation of a small set of SGLT2 inhibitors encompassing the instant compound. See paragraphs [0006], [0075] and [0080] as well as reference claim 105 and 108. The compounds are used to restore or increase insulin sensitivity. See paragraph [0099]. The compounds may be prepared for administration in any routine pharmaceutical form, including tablets. See section 5.5. The reference is silent regarding the preparation of granules, per se. The reference does not exemplify the instant compound. However, the reference exemplifies a compound of formula I(d) that differs in structure from the instant compound only in the substitution of S(O)2 for S. See Example 15. Furthermore, the precursor to the compound of Example 15 is the triacetate-protected version of the instant compound.    
Koike and Jonat teach as set forth above. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the instant compound from those in a small set generally described by Harrison with a reasonable expectation of success. The artisan would be motivated to prepare this compound because Harrison had exemplified the sulfoxide analog of the instant compound and expressly suggested the preparation of the instant methylthio compound. It would be obvious to prepare this compound from the triacetate-protected compound of Example 14. It would be further obvious to prepare the compounds in any routine pharmaceutical formulation, such as tablets or granules taught by Koike that are useful for the preparation of tablets for administration of insulin sensitizers, as set forth above. As discussed above, Applicant has not demonstrated criticality with any particular excipient.   

Claims 17, 18, 21 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harrison et al (US 2008/0113922) and Koike et al (US 2005/0287207) in view of Jonat et al (Drug Dev. Ind. Pharm., 2005) as applied to claims 16, 19, 20 and 23 above, and further in view of FDA (Guidance for Industry, 2005).
Harrison, Koike and Jonat teach as set forth above. Harrison further teaches that the compounds were orally dosed to mice at 30 mg/kg. See paragraph [0009]. The reference is silent regarding a dosage formula with an amount of API of 50 mg or 150 mg. 
FDA teaches the conversion of animal doses to human equivalent doses for a 60 kg human. See Table 1 at page 7. Use of the 0.08 conversion factor gives a dosage of about 144 mg for 60 kg human. 
It would have been obvious to prepare a solid dosage formula of the recited API with the recited excipients, as set forth above. It would have been further obvious to one of ordinary skill to rely on the FDA conversion guide to prepare appropriate dosage forms for human subjects with a reasonable expectation of success. It would be within the scope of the artisan to prepare suitable doses for a particular patient or a smaller dose for administration at intervals. Applicant has demonstrated no criticality with any particular amount of the API in a single dosage form.  

Double Patenting
Claims 16-18 and 20-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 21 of U.S. Patent No. 7,781,577 in view of Koike et al (US 2005/0287207) and Harrison et al (2008/0113922) and further in view of FDA (Guidance for Industry, 2005). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claim 5 is drawn to a set of compounds wherein R14 may be hydrogen or selected from three generic options: alkyl, aryl or heterocycle. It would be within the scope of the artisan to select any simple embodiment within the generic categories, such as methyl, and arrive and the compound of instant claim 1. 
Koike teaches as set forth above. 
Harrison teaches that the reference compound is a sodium-glucose cotransporter inhibitor with dosing of mice at 30 mg/kg. See paragraphs [0009]-[0010], [0075] and [0080]. The reference suggests compositions and therapeutic uses, as set forth above.
It would have been further obvious at the time the invention was made to prepare a suitable pharmaceutical formulation using any routine excipient as taught by Koike and Harrison, discussed above, and arrive at the instant invention. It would be further obvious to use the FDA conversion guide to prepare suitable dosage amounts for human subjects.     

Claims 16-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 or 14 of U.S. Patent No. 8,217,156 in view of Koike et al (US 2005/0287207) and Harrison et al (2008/0113922) and further in view of FDA (Guidance for Industry, 2005). Although the claims at issue are not identical, they are not patentably distinct from each other. 
Reference claims 13 and 14 are drawn to pharmaceutical dosage forms comprising an anhydrous, crystalline Form 1 and Form 2 of the API in the instant claims and a diluent of excipient. The claims are silent regarding a particular excipient or utility for the compositions. 
Koike teaches as set forth above. 
Harrison teaches that the reference compound is a sodium-glucose cotransporter inhibitor. See paragraphs [0010], [0075] and [0080]. The reference suggests compositions and therapeutic uses as discussed above.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the reference claim by adding the components of a Koike composition to arrive at the instant claims with a reasonable expectation of success. The artisan would be motivated to make such a modification because the compound is known from Harrison to be a sodium-glucose cotransporter inhibitor having utility for the treatment of diabetes. It would be obvious to further include any of the other suggested excipients, such as silicon dioxide. Applicant has not demonstrated criticality with any particular excipient. It would be further obvious to use the FDA conversion guide to prepare suitable dosage amounts for human subjects.

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623